Citation Nr: 1602554	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 USCA § 1151 for a right leg disorder, including thrombosis.

2.  Entitlement to compensation under 38 USCA § 1151 for bilateral eye damage.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant-widow


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.  He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying his claims of entitlement to § 1151 compensation for a right leg condition (thrombosis) and a TDIU.  Unfortunately, he died in 2011, during the pendency of his appeal.  The RO and the Board henceforth have recognized his widow as the substitute claimant for purposes of processing these claims to completion.  

Following transfer of jurisdiction to the RO in St. Petersburg, Florida, 
the appellant-widow testified at a hearing there in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.

In February 2014, the Board remanded the claims for further development and consideration, including for an addendum VA medical nexus opinion concerning whether the Veteran had additional right leg disability due to carelessness, negligence, or lack of proper VA medical care in regard to VA's alleged failure to timely diagnosis and treat his right leg disorder.  The RO or Appeals Management Center (AMC) was also directed to initially adjudicate the additional claim for § 1151 compensation for bilateral eye damage.  Review of the record since indicates the required compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Regrettably, the claims for § 1151 compensation for bilateral eye damage and a TDIU again are being REMANDED to the Agency of Original Jurisdiction (AOJ) for still further development and consideration.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.


FINDING OF FACT

The Veteran did not have additional disability involving his right leg, including thrombosis, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or as a result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for a right leg disorder, including thrombosis.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Before his death, the Veteran was notified in an April 2007 letter, sent prior to initially adjudicating his claim in October 2007, so in the preferred sequence, of the type of evidence and information needed to substantiate his claim for § 1151 compensation and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was instructed how to establish entitlement to compensation under § 1151.  He was notified of what evidence and/or information was already in the RO's possession, also of the additional evidence and/or information needed from him, as well of the evidence VA was responsible for getting, and advised of the information VA would assist in obtaining on his behalf.  The letter additionally notified him of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist him (and now his widow-appellant) with this claim, VA obtained the Veteran's post-service medical records and the reports of relevant examinations and opinions in furtherance of this claim.  Prior to his death, he had a pertinent examination in February 2008 with additional medical opinion in May 2009.  To the extent that February 2008 examination was inadequate as the examiner's opinion did not discuss the dispositive issue of whether failure to timely diagnose right leg deep venous thrombosis (DVT) brought upon an additional disability based on express consideration of the entire clinical history, the Board remanded this claim in February 2014 to obtain the necessary medical opinion (supplemental comment) on this critical issue.  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  So by remanding the claim for this additional comment, the Board corrected the deficiency in the prior examination and opinion.  

Additional medical opinions were obtained in August and December 2014.  38 C.F.R. § 3.159(c)(4).  The collective effect of the opinions, that is, when considering them in the aggregate, is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination/opinion concerning this claim being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  


So, all told, there was compliance with the Board's February 2014 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appellant-widow also, as mentioned, had a hearing at the RO before the undersigned VLJ in December 2013.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to her position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the appellant-widow did not raise any new issues pertaining to these claims during the course of the hearing.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and her responses, she as well evidenced her actual knowledge of the type of evidence and information needed to substantiate her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform her of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The appellant-widow has not alleged there were any deficiencies in the conducting of her Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice her claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  To reiterate, as reflected in her hearing testimony, the appellant-widow evidenced her actual knowledge of the type of evidence and information still needed to substantiate her claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), overruled on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Indeed, primarily because of her hearing testimony and evidence gleaned from preliminary review of the file, the Board remanded the claim in February 2014 for the necessary additional development mentioned.


Prior to his death, the Veteran and his representative had not argued that any error or deficiency in the notice or assistance received concerning this claim was unduly prejudicial, meaning outcome determinative of this claim.  Likewise, the appellant-widow and her representative have not made any such argument.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the appellant-widow with this claim.  Therefore, the Board may proceed with the adjudication of this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  § 1151 Compensation under for a Right Leg Disorder

In order to warrant compensation under 38 U.S.C.A. § 1151, it must be demonstrated that the VA treatment in question resulted in additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 
40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to his condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

For claims, as here, filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant conversely is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  But as the Veteran in this case filed his claim after that delimiting date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2015).  Regarding the latter, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Informed consent is the freely-given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2015).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2015).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2015).

Turning now to the relevant evidence in this case, the Veteran's treatment records show he was initially seen on September 18, 1984, for pain in his right calf.  He reported that the pain had been bothering him for one week.  Examination revealed tenderness, but no warmth, edema, or prominent veins.  He was diagnosed with a probable muscle cramp and advised to continue stretching.  

An October 24, 1984, record shows the Veteran was seen for right leg swelling that went down at night and then increased in daytime.  He reported having that for three weeks to one month.  There was no numbness in his toes, no warmth in the leg, and Homan's sign was negative.  


Records dated from November 19-20, 1984, show the Veteran was seen for pain in his right leg.  One of the records indicates he had been having swelling and pain in his right leg for one week.  The record shows he was told that it was a stretch muscle and was given some exercise; the pain and swelling reportedly went away.  A different record shows he reported having pain and swelling for one and a half weeks, while an additional record shows he reported having increased swelling and pain for two weeks.  Another record shows he had been seen two months earlier for the same problem and that he had been instructed on exercises, which had helped relieve pain for a short period of time.  The record shows that the circumference of his leg had gradually increased.  He was ultimately diagnosed with DVT in his right leg.  

The November 20, 1984, discharge summary following the Veteran's overnight hospitalization shows he had presented in September with pain in his right leg, which was thought to be secondary to stretched muscles.  He claimed he had had the pain on and off since then, but swelling had increased and become especially painful after a jog he had had two days prior to admission.  He refused heparinization and a venogram.  He signed out against medical advice.  

Records in January and February 1985 reveal the Veteran had a history of DVT since November 1984 and post-phlebitic syndrome, respectively.  

None of the treatment records pertaining to the Veteran's right leg contain any opinion that he had any additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event not reasonably foreseeable.  


In his March 2007 claim, the Veteran indicated the first diagnosis he was given in 1984 was for a muscle condition, which turned out later to be a blood clot.  He explained that the physical therapy he was put through and delay of treatment kept his leg deformed.  He further indicated the leg was still swollen and gave him pain most of the time.  Based on those events, he believed the misdiagnosis and physical therapy had led to his leg being deformed and left nearly useless.  

The Veteran had a VA compensation examination in February 2008 concerning this § 1151 claim.  A Doppler study revealed old thrombus and venous insufficiency.  The examiner observed the Veteran was seen in September 1984 complaining of pain in his right leg and muscle cramps.  The examiner also observed that physical examination at that time revealed a tender calf and no edema or warmth.  The Veteran was thought to have muscle cramping and, consequently, was given stretching exercises, then sent home.  The examiner also referenced the November 1984 records showing the Veteran was having pain and that he was diagnosed with DVT.  The Veteran had signed out against medical advice because he was extremely mad that they had missed his diagnosis (referring to his earlier evaluation and treatment).  He stated that, ever since, he had experienced problems with this leg.  The diagnosis was right lower extremity post-phlebitic syndrome.  

It was the examiner's opinion that, when the Veteran was evaluated at the VA in September 1984, he had a history of pain, but examination did not reveal edema or warmth.  The examiner pointed out that the Veteran's clinical presentation was consistent with muscular pain.  The examiner also reported that, in November 1984, the Veteran had notes from a nurse dated November 19, 1984, stating right leg pain, swelling for one, one and a half weeks duration.  As well, the examiner noted that the admitting physical also dated November 19, 1984, listed right leg pain for two weeks.  A November 20, 1984, attending note stated acute DVT.  The examiner concluded it was less likely than not that the disability was caused by VA error in diagnosis, negligence, etc., on the visit dated September 1984.  The rationale was that it was likely the Veteran had acute DVT two months later in November 1984.  The examiner then goes on to explain that it was unlikely that a clot that formed in September 1984 would have reactivated again in November 1984 and that it usually tended to resolve.

An additional medical opinion from a different examiner was obtained in May 2009.  That examiner, however, indicated he agreed with the 2008 examiner's opinion.

During the December 2013 hearing, the appellant-widow testified that when the blood clot was diagnosed, it was believed to be "kind of old."  December 2013 Hearing Transcript (T.) at 5.  She also testified that no doctor would provide an opinion against VA.  Id. at 11.

Pursuant to the Board's subsequent February 2014 remand, however, yet another medical opinion was obtained in August 2014.  This additional examiner reported the November 19, 1984, records showing the Veteran was admitted for increased swelling and pain in his right leg, and that he had been seen in September 1984 with pain thought to be secondary to a stretched muscle.  This additional examiner observed the discharge note showing the Veteran had refused venogram and heparinization and signed out against medical advice.  This additional examiner also noted the treatment record showing the Veteran was told it was a stretch muscle and was given some exercises.  This additional examiner further took note of the September 18,1984, treatment record.  He ultimately determined it unlikely the Veteran had developed a cognizable additional disability involving his right leg DVT condition that was directly due to carelessness, negligence or lack of proper VA medical care, in regards to VA's alleged failure to timely diagnose and treat that condition.  This additional examiner stated the rationale for his opinion was medical literature review, medical records review, and clinical experience.  


Further, according to this additional examiner, a review of available medical records in the claims file (referring to the physical portion of the file) and electronic file (referring instead to the paperless portion of it) revealed the Veteran had presented with right calf pain without increased warmth, prominent veins, and edema on September 18, 1984.  Based on those presenting clinical symptoms, his condition was consistent with muscular pain as symptoms "+/- relief by calf stretching."  He was given exercises and stated the pain went away.  Moreover, added this examiner, further review of records documented the Veteran had good exercise tolerance.

This examiner also observed that, in November 1984, the Veteran presented with right calf pain, warmth and swelling, consistent with possible DVT.  The examiner reported that medical evaluation, including Doppler, was consistent with right DVT and the Veteran was admitted to the hospital for treatment.  The next day, however, he left the hospital against medical advice.  According to this reviewing examiner, there was no objective evidence of carelessness, negligence or lack of proper VA medical care when the Veteran presented for evaluation/treatment on September 18, 1984.  The examiner surmised that history and physical examination found no objective evidence suggestive of acute DVT.  The examiner observed that there was evidence the Veteran's symptoms in September resolved.  The examiner further opined that it also appeared the Veteran had acute onset of DVT when he subsequently presented for evaluation on November 19, 1984.  

An addendum opinion was obtained in December 2014.  This examiner noted that the October 24, 1984, progress note showing the Veteran had had swelling that went down at night and increased in daytime for three weeks to one month had been located and reviewed.  This examiner explained that Homan's sign was a test specifically to evaluate for DVT, and the fact that that test was done indicated that ordering it examiner was concerned about and cognizant of the possibility of DVT.  This reviewing examiner explained that, generally, the swelling due to DVT was constant and did not come and go significantly with the time of day.  The examiner went on to explain that most, if not all, practitioners with the history given and lack of warmth, edema and positive Homan's sign on examination would have come to the same conclusion and made the same plan.  He added that the October 1984 treatment record did not change the prior opinion provided in August 2014.

When considering this collective body of evidence, the Board concludes that entitlement to § 1151 compensation for a right leg disorder, including thrombosis, has not been established.  Although the evidence confirms the Veteran was diagnosed with DVT in November 1984, the evidence fails to show that he had additional disability owing to VA's failure to earlier diagnose this disorder when previously seen in September 1984.

None of the pertinent 1984 treatment records shows that VA was careless, negligent, lacked proper skill, erred in judgment, or had similar instance of fault in his treatment during and around that time.  No medical professional has provided any opinion indicating there was any failure in VA's September 1984 treatment of the Veteran that led to additional disability.  To the contrary, all of the VA physicians that have reviewed the evidence in this case have come to the same conclusion, that being against the claim.  Indeed, the appellant-widow specifically acknowledged as much during her hearing, proclaiming that no physician would go against VA.  

The August 2014 examiner indicates the Veteran's DVT in November 1984 was not due to carelessness, negligence, lack of proper skill, error in judgment or fault on VA's part.  And as discussed by that examiner, the Veteran's treatment in September 1984 showed that history and physical examination found no objective evidence suggestive of acute DVT.  Similarly, the February 2008 examiner's opinion shows the Veteran's clinical presentation in September 1984 was consistent with muscular pain.  The December 2014 opinion points out that the October 1984 record, based on Homan's sign being tested, shows the examiner at that time was concerned about and cognizant of the possibility of DVT.  The August and December 2014 opinions, since formulated after reviewing the relevant evidence, which included the report of the February 2008 physical examination and pertinent 1984 treatment records, most importantly is supported by well-reasoned rationale, so has a lot of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As importantly, the opinions against the claim also are uncontradicted.  

The overall evidence of record as discussed above weighs against a finding that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran for right leg complaints in September and October 1984.  The evidence also does not tend to show that the proximate cause of his DVT was an event that was not reasonably foreseeable as a result of VA treatment.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the causation between VA care/treatment and any claimed disabilities pursuant to the provisions of 38 U.S.C.A. § 1151, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's and his replacement appellant-widow's assertions therefore have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the appellant-widow's claim of entitlement to compensation under38 U.S.C.A. § 1151 for a right leg disorder, including thrombosis.  And as the preponderance of the evidence is against her claim, the benefit-of-the-doubt rule does not apply, and her claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

The claim of entitlement to § 1151 compensation for a right leg disorder, including thrombosis, is denied.


REMAND

Regrettably, another remand is necessary as concerning the remaining claims.  The Board previously referred the issue of compensation under 38 U.S.C.A. § 1151 for bilateral eye damage for adjudication in February 2014.  In a November 2014 rating decision, the RO/AMC denied the claim.  But in response the appellant-widow submitted a timely Notice of Disagreement (NOD) in March 2015 as to that denial.  To date, however, no Statement of the Case (SOC) has been prepared and provided her concerning this claim, nor is there any indication for that matter that the RO/AMC has acknowledged receipt of her NOD.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant-widow also will have opportunity once she receives this required SOC to also in response file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200 (2015).

As concerning the TDIU claim, the Board's February 2014 remand also noted that the Veteran did not have any adjudicated service-connected disability when he died.  The Board therefore concluded that, as the Veteran had a claim pending for § 1151 compensation for bilateral eye damage, in addition to the § 1151 claim just now denied in this decision, there might ultimately be compensable disability ratable analogous to service-connected disability.  Consequently, the Board concluded that the TDIU claim was "inextricably intertwined" with the pending § 1151 claims, 

so a disposition on the latter was required before resolving the former.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one cannot be rendered until a decision on the other).  Although in this decision the Board has denied the claim for § 1151 compensation for a right leg disorder, it still remains to be determined whether § 1151 compensation is warranted, instead, for the additionally-claimed bilateral eye damage.  As such, in light of the Board again remanding this claim for § 1151 compensation for bilateral eye damage, the Board also must yet again, unfortunately, remand the TDIU claim.  This avoids piecemeal adjudication of claims with common parameters.  Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and ... 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please also note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant-widow an SOC concerning her additional claim for § 1151 compensation for bilateral eye damage.  Also reiterate to her that she must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect her appeal of this additional claim to the Board.  Only if she does complete the appeal should this claim be returned to the Board for further appellate consideration.  

2.  Following either receipt of a Substantive Appeal or after expiration of the allotted 60 day-period following the issuance of the SOC if no Substantive Appeal is received, readjudicate the TDIU claim that is already on appeal.  If this claim continues to be denied or is not granted to the appellant-widow's satisfaction, send her and her representative a Supplemental SOC (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


